Judgment, Supreme Court, New York County (Martin Rettinger, J.), rendered September 18, 1990, convicting defendant, upon his plea of guilty, of two counts of criminal sale of a controlled substance in the third degree, and sentencing him to concurrent terms of imprisonment of 4 Vi to 9 years, unanimously affirmed.
Defendant was not deprived of effective assistance of counsel because defense counsel informed the court that defendant was a predicate felon. Counsel did so merely to explain the factual circumstances surrounding the proceedings and to apprise the court of defendant’s objection to his predicate status, which indeed had no basis or merit.
*591Further, defendant’s claim that defense counsel failed to argue that he was not a predicate felon at sentencing is without merit since defense counsel was not obligated to present defendant’s unsupported assertion, an assertion contradicted by evidence of record (see, People v Rodriguez, 181 AD2d 643, lv denied 80 NY2d 909). Accordingly, defendant failed to establish that his attorney did not provide him with meaningful representation. (People v Baldi, 54 NY2d 137.) Concur — Milonas, J. P., Ellerin, Kupferman and Kassal, JJ.